REYNOLDS, P. J.
This is an action on a forthcoming bond executed by the deféndants in the case of Star Novelty "Works against William Bateman and Mrs. E. A. Fallis, that case pending before a justice of the peace. There was a trial before the court, a jury having been waived, and a special finding of fact and conclusions of law by the court, the court, on the 18th of April, 1910; entering up a judgment for the penalty of the bond, namely, $800; to be satisfied by payment of the sum of $316.50; this including the value of the property involved, a diamond ring, and interest on that from May 19, 1909. Prom this defendant Coley has duly perfected his appeal to this court.
The only errors assigned are to errors in the admission of testimony, to the finding of fact and conclusion of law, and in overruling the motion for new trial. No question is made as to the sufficiency of the petition in the case, and considering that petition, we find it sufficient to sustain the judgment. After various extensions of time for the filing of a bill of exceptions, the court on the 17th of September, 1910, entered of record an order as follows: ‘ ‘ Defendants ’ *473time for filing bill of exceptions extended for fifteen days from this date.” Fifteen days from that date expired with October 2, 1910'. The bill of exceptions before ns purports to have been filed the 6th day of October, 1910, consequently it was filed out of time. It follows that the evidence and proceedings at the trial are not open for review and we can consider nothing but the record proper, in which we find no error. We may add, however, for the satisfaction of the appellant, that we have, notwithstanding the fact that the bill of exceptions ■ was not filed in time, examined that bill and find no reversible error committed.
The judgment of the circuit court is affirmed.
Nortoni and Caulfield, JJ., concur.